Citation Nr: 1120339	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA), San Juan, Puerto Rico, Regional Office (RO).  Jurisdiction over the case was subsequently transferred to the Nashville, Tennessee RO. 

In the Veteran's September 2009 substantive appeal (VA Form 9), he limited his appeal to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  As the Veteran did not perfect his appeal of the claim for entitlement to an evaluation in excess of 30 percent for PTSD, this matter is not in appellate status.  See 38 C.F.R. § 20.202 (2010).  Inasmuch as the RO has not taken any action to indicate to the Veteran that this issue remains on appeal, and it took steps to close the appeal (see certification of Appeal [VA Form 8], the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) because in this appeal the Veteran was not wrongly mislead into believing that he had perfected an appeal of any of these additional issues in question by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his service representative contend that his service-connected bilateral hearing loss is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See also Informal Hearing Presentation, April 2011.  For example, in his substantive appeal, the Veteran stated that he has problems hearing when there are competing sounds and that his hearing loss is progressively worse.  He believes a 10 percent rating is warranted.  

In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board acknowledges that the Veteran was most recently afforded a VA examination in connection with his hearing loss in January 2009, and that copies of that examination report is associated with his claims file.  Given the length of time that has elapsed since the Veteran's most recent VA examination, the Board finds that the Veteran should be scheduled for an updated VA examination which addresses the current nature and severity of his service-connected bilateral hearing loss in order to effectively evaluate the service-connected disability.  More recent objective characterizations of this condition and its associated symptomatology is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the Veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).

Therefore, in light of the foregoing, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any and all medical providers who have treated him for hearing loss.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related treatment records which are not already in the claims folder. 

2. The RO/AMC should schedule the Veteran for a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss disability.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's left ear hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

3. Following completion of the above, the RO should readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


